Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly et al. (US 2002/0017567 A1, hereinafter “Connolly).

Claim 1: Connolly discloses A wearable device that a user wears on a finger (“Connolly”, Fig. 1A, [0074], e.g., peripheral 1; [0089], ring 102]), the wearable device comprising:
a switch unit configured to switch to another state in response to an operation of the user, when a first finger is pointing at an object, with a second finger that is different from the first finger (“Connolly”, Fig. 4, [0088], [0089], ring 102 includes a trigger button 104 where it can be actuated by the user’s thumb to switch the beam 10 on and off or actuate the scanner; [0103], Fig. 9; [0075], Fig. 1A, the users directs an index finger towards a barcode symbol 13).

Claim 2: Connolly discloses the wearable device according to claim 1, further comprising a functional unit configured to operate when the switch unit switches to the another state (“Connolly”; Fig. 4, [0089], ring 102 (functional unit)).

Claim 3: Connolly discloses the wearable device according to claim 1, wherein the switch unit includes a first electrode to be put on the second finger of the user, and a second electrode to be put on one of the first finger or a third finger different from the second finger, and the switch unit switches to the another state in response to an operation of the user of the first electrode to come in contact with the second electrode (“Connolly”, Fig. 5, [0090]-[0092]; Figs. 9-10, [0103]-[0106]).

Claim 4: Connolly discloses the wearable device according to claim 1, wherein the switch unit includes an actuator to be put on the second finger of the user, and an action unit to be put on one of the first finger or a third finger different from the second finger, the action unit being configured to be activated by the actuator, and the switch unit switches to the another state in response to an operation of the user of the actuator to come close to or away from the action unit to activate the action unit (“Connolly”, Fig. 4, [0089], Fig. 5, [0090]-[0092]).

Claim 5: Connolly discloses the wearable device according to claim 3, wherein the second finger is a thumb (“Connolly”, Fig. 4, [0089], [0092], [0103]).

Claim 6: Connolly discloses the wearable device according to claim 2, wherein the switch unit and the functional unit are separate units, and connect to each other via a connector (“Connolly”, Fig. 4, ring 102 (functional unit) and a trigger button 104 (switch unit) are separate units).

Claim 7: Claim 7 is directed to the wearable device according to claim 2 for implementing the method steps of claim 3. Therefore, claim 7 is rejected under similar rationale.

Claim 8: Claim 8 is directed to the wearable device according to claim 2 for implementing the method steps of claim 4. Therefore, claim 8 is rejected under similar rationale. 

Claim 9: Claim 9 is directed to the wearable device according to claim 4 for implementing the method steps of claim 5. Therefore, claim 9 is rejected under similar rationale.


Claim 10: Claim 10 is directed to the wearable device according to claim 3 for implementing the method steps of claim 6. Therefore, claim 10 is rejected under similar rationale.

Claim 11: Claim 11 is directed to the wearable device according to claim 4 for implementing the method steps of claim 6. Therefore, claim 11 is rejected under similar rationale.

Claim 12: Claim 12 is directed to the wearable device according to claim 5 for implementing the method steps of claim 6. Therefore, claim 12 is rejected under similar rationale.

Claim 13: Claim 13 is directed to the wearable device according to claim 6 for implementing the method steps of claim 6. Therefore, claim 13 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the wearable device according to claim 7 for implementing the method steps of claim 6. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to the wearable device according to claim 8 for implementing the method steps of claim 6. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the wearable device according to claim 9 for implementing the method steps of claim 6. Therefore, claim 16 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0225489 (Liou) — discloses a wireless ring type barcode reader is sheathed on a user’s finger and provided for a barcode scan operation.
US 2012/0187192 (Lee) — discloses handheld bar code input device with no-power supplied switch trigger .

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143